Name: Commission Regulation (EEC) No 280/81 of 30 January 1981 amending Regulation (EEC) No 2420/79 suspending imports of frozen squid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2 . 81 Official Journal of the European Communities No L 30/23 COMMISSION REGULATION (EEC) No 280/81 of 30 January 1981 amending Regulation (EEC) No 2420/79 suspending imports of frozen squid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas by Commission Regulation ' (EEQ No 279/81 i5) the reference prices applicable until 31 December 1981 have been Bxed and the Annex to Regulation (EEQ No 2420/79 should therefore be adjusted on thf basis of the changes made in the level pf the reference prices;Having regard to the T reary establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,Having regard to Council Regulation (EEQ No 100/76 of 19 January 1976 on the. common organization of the market in fishery products (*), as last amended by Regulation ( EEC) No 3443/80 ( 2), and in particular the third subparagraph of Article 19 ( 6) thereof, HAS ADOPTED THIS REGULATION: Article 1Whereas by Commission Regulation (EEC) No 2420/79 ( 3), as amended by Regulation (EEC) No 3055 .'r79 ( 4), imports of frozen squid into Italy were suspended indefinitely ; The Annex to Regulation (EEC) No 2420/79 is amended as follows: CCT beading No Description Reference price (ECU/ tonne) 03.03 B IV a ) 1 Squid: ex aa ) Ommastrephes sagittatus ex bb) Todarodes saginatus and Illex spp J 845' Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , j0 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission f ») OJ No L 20, 28 . i . 1976, p. 1 . (=} OJ No L 359, 31 . 12. 1980, p. 13 . ( 3) OJ No L 275, 1.11 . 1979, p. 57. ( 4) OJ No L 343 . 31 . 12 . 1979, p. 42. ( S) See page 20 of this Official Journal .